DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 8 recite the limitations “a lower electrode,” “an emissive layer,” an upper electrode” in the claim. Claim 1, from which these claims depend, discloses forming a lower electrode, and emissive layer, and an upper electrode layer. There is no recitation of an additional lower electrode, emissive layer, and upper electrode in the specification and therefore the limitations of claims 5 and 8 make it unclear whether applicant intends to claim the aforementioned additional layers or that the claims are meant to refer to the already mentioned layers. Based on the specification the examiner is interpreting that the lower electrode, the emissive layer, the upper electrode disclosed in claims 5 and 8 are the same layers of claim 1. Claims 6, 7, and 9 depend from these claims and therefore inherit their deficiencies. Appropriate action is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180033849 (Noh et al).
Concerning claim 1, Noh discloses a light emitting display device comprising:

    PNG
    media_image1.png
    475
    670
    media_image1.png
    Greyscale

a lower substrate (110);
a transistor (130) positioned on the lower substrate, the driving transistor including a semiconductor layer (131), a gate electrode (132), a source electrode (134), and a drain electrode;
a light shield layer covering a lower surface (120), an upper surface (151), and a side surface of the semiconductor layer (133) ([0091] and [0093], note that the dummy layer (150) that consists of (151) and (152) is made of the same material as the material as the source metal which has light shielding capabilities); and, 
an organic light emitting diode(160)  on the light shield layer, the organic light emitting diode including a lower electrode (161), an emissive layer (162), and an upper electrode (163) which are sequentially stacked,
wherein the light shield layer is electrically connected to the upper electrode ([0069]).
Considering claim 19, Noh discloses a light emitting display device comprising:

    PNG
    media_image1.png
    475
    670
    media_image1.png
    Greyscale

a substrate (110);
a transistor (130) on the substrate, the transistor including a semiconductor layer;
a light shield layer including a lower light shield layer (120) below the semiconductor layer, a side light shield layer (133) on at least one side surface of the semiconductor layer, and an upper light shield layer (151) on the semiconductor layer;
an insulator layer (116) covering the upper light shield layer;
a lower electrode (161) on the insulator layer;
a bank layer (117) on the insulator layer and covering a portion of the lower electrode ([0098]);
an emissive layer (162) on the lower electrode; and
an upper electrode (163) on the emissive layer,
wherein the upper electrode is directly connected to the upper light shield layer ([0040] and [0100]).
Continuing to claim 2, Noh discloses wherein the light shield layer includes:
a lower-surface light shield layer (120) positioned below the semiconductor layer;
a side-surface light shield layer (133) positioned on at least one side surface of the semiconductor layer (note that (133) extends to cover the left side of the semiconductor layer); and
an upper-surface light shield layer (133 +151) positioned on the semiconductor layer.
Referring to claim 4, Noh discloses wherein the light shield layer is electrically connected to a voltage line (170) that is positioned on the lower substrate and transfers a low-potential voltage ([0040] and [0100]).
Regarding claim 8, Noh discloses further comprising:
an insulator layer (116) covering the upper-surface light shield layer;
a lower electrode (161) positioned on the insulator layer;
a bank layer (117) positioned on the insulator layer and covering a portion of the lower electrode ([0098]);
an emissive layer (162) positioned on the lower electrode; and
an upper electrode (163) positioned on the emissive layer,
wherein the upper electrode is electrically connected to the voltage line (170) through the upper-surface light shield layer exposed through the bank layer ([0040] and [0100]).
Pertaining to claims 9 and 20 (with these claims being similar in scope), Noh discloses wherein insulator layer and the bank layer include a hole through which the upper light shield layer below the insulator layer is exposed, and wherein the upper light shield layer contacts the upper electrode deposited along the hole ([0095]-[0098]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 15,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180033849 (Noh et al).
As to claim 3, Noh discloses forming the lower surface shield layer and the upper surface light shield layer.
Noh does not disclose that these shield layers are the same size.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore absent evidence that the claimed relative dimensions of the shield layers would cause the device to perform differently, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to manufacture the shield layer dimensions based on design choice.
Concerning claims 5 and 15, Noh discloses respectively, a light emitting display device comprising:

    PNG
    media_image1.png
    475
    670
    media_image1.png
    Greyscale

a substrate (110);
a transistor (130) on the substrate, the transistor including a semiconductor layer (131);
a light shield layer including a lower light shield layer (120) below the semiconductor layer, a side light shield layer (133) on at least one side surface of the semiconductor layer, and an upper light shield layer (133 +151) on the semiconductor layer (note that (133) extends to cover the left side of the semiconductor layer);
an insulator layer (116) covering the upper light shield layer;
a lower electrode on the insulator layer;
a dummy lower electrode (152) spaced apart from the lower electrode
a bank layer (117) positioned on the insulator layer and covering a portion of the lower electrode ([0098]),
an emissive layer (162) on the lower electrode; and
an upper electrode (163) on the emissive layer,
wherein the dummy lower electrode is connected to the voltage line (170) through the dummy lower electrode layer and the upper light shield layer ([0040] and [0100]).
Noh does not disclose that the dummy lower electrode layer is at a same layer level as the lower electrode.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Therefore absent evidence that the claimed positioning of the dummy electrode layer would have modified the operation of the device it would have been obvious to one of ordinary skill in the art to rearrange the dummy electrode based on design choice.
Considering claim 16, Noh discloses further comprising:
a bank layer (117) on the insulator layer and covering a portion of the lower electrode;
wherein the upper light shield layer is electrically connected to the upper electrode via the dummy lower electrode ([0095]-[0098]).

Allowable Subject Matter

Claims 6, 7, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 17 recite the limitations wherein the insulator layer includes a contact hole through which the upper light shield layer below the insulator layer is exposed;
wherein the bank layer includes a one-side bank layer and another-side bank layer that are separated from each other to expose a surrounding portion of the contact hole;
wherein a partition is between the one-side bank layer and the other-side bank layer; and
wherein the upper electrode and the dummy lower electrode are electrically connected to each other in an internal space of the one-side bank layer and the other-side bank layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 7 and 18 depend from these claims respectively and are considered allowable for at least that reason.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        10/27/22